Exhibit 99.1 For Immediate Release: CONTACT:Alsius Corporation Brett L. Scott, 949-453-0150 Chief Financial Officer bscott@alsius.com Alsius Corporation Reports Third Quarter 2007 Financial Results —Company to Host Conference Call/Webcast at 4:30p.m. Eastern Time Today— Irvine, Calif., November 13, 2007 Alsius Corporation (Nasdaq: ALUS), a worldwide leader in advanced patient temperature management therapies, today reported financial results for its third quarter ended September 30, 2007. Third Quarter 2007 Financial Results Revenue for the third quarter of 2007 was $1.9 million, compared to $1.8 million in the third quarter of 2006. Net loss for the third quarter of 2007 was $5.3 million, or $0.29 per share, compared to $4.6 million, or $0.42 per share, for the third quarter of 2006. “We believe the continued adoption of our intravascular temperature management systems, and improving catheter utilization rates, represents the beginning of a much broader market opportunity,” said Bill Worthen, President and CEO of Alsius. “The critical care community is increasingly recognizing the importance of body temperature as a vital sign, and we believe healthcare providers are recognizing that Alsius systems provide patients with improved outcomes. This is evident in our U.S. sales, which were the highest ever in the third quarter.” In the third quarter of 2007, gross profit was $0.6 million, compared to $0.3 million in the third quarter of 2006. Total operating expenses in the third quarter of 2007 were $5.8 million compared to $2.7 million in the same period of 2006. Included in the cost of revenue and operating expenses for the third quarter of 2007 were non-cash, stock compensation expenses of $1.9 million compared to less than $0.1 million for the third quarter of 2006. Cash and cash equivalents were $29.5 million at September 30, 2007, compared to $0.6 million at December 31, 2006. Cash used during the third quarter of 2007 included repayment of debt, redemption of common stock following Alsius' merger with Ithaka in June 2007, and the warrant repurchase program announced in the third quarter, which has been suspended for the time being. Recent Highlights and Accomplishments During the third quarter, Alsius announced that it was awarded an exclusive three-year sales, marketing and customer service contract from Amerinet. Amerinet is a leading hospital group purchasing organization serving more than 2,200 acute care facilities across the country. The agreement positions Alsius as the sole provider of intravascular temperature management systems to Amerinet hospitals. -1- In addition to this announcement, Alsius also noted the following recent achievements: · The peer-reviewed journal, Critical Care, published a study in August comparing the various cooling methods and concluded that, of all the modalities, Alsius intravascular cooling demonstrated the fastest cooling rates and was the most reliable for maintaining stable body temperature. The study evaluated Alsius intravascular temperature management, conventional (cold intravenous fluids and/or cold packs), water and air circulating blankets and water circulating gel-coated pads. · Key opinion leaders presented various studies of Alsius’ temperature management systems at major international academic meetings including the Congress of Neurological Surgeons, the American College of Surgeons, European Burns Association, the International Hypothermia Symposium, the Southeast Regional Burn Conference and the Neurocritical Care Society annual meeting. · Alsius sold its first units to hospitals for use in surgical warming, which these customers plan to use to increase core body temperature in burn victims undergoing surgery to excise or graft skin. These sales mark the very beginning of a broader market opportunity in therapeutic warming. · An existing customer, one of the early adopters of the company’s technology, purchased its tenth temperature management system, reflecting expanded use in the intensive care unit, critical care unit and operating rooms. “In September, the mediareported that surgeons treating Kevin Everett, a professional football player who suffered a spinal cord injury during a game, used our CoolGard 3000 and an experimental protocol developed by Dr. Barth Green of the University of Miami and the Miami Project to Cure Paralysis. We continue to offer our sincere wishes to Mr. Everett for his continued recovery,” added Mr. Worthen. “We hope that hospitals will take note of the potential for intravascular cooling to fundamentally transform trauma practice and emergency medicine.” Nine Month Financial Results Revenue for the first nine months of 2007 was $6.4 million compared to $4.0 million for the first nine months of 2006. For the first nine months, gross profit was $1.0 million compared to a loss of $0.5 million for the same period the prior year. The nine month net loss was $16.6 million, or a loss per share of $1.21, compared to $12.8 million, or a loss per share of $1.16, in the same period a year ago. Included in the nine month expenses were non-cash, stock compensation expenses of $2.1 million compared to $0.4 million in the year earlier period. Outlook and Guidance In the Alsius press release on October 12, the company indicated that it expects 2007 full year revenue to be in a range of $8.5 to $9.5 million. At this stage in the company’s life cycle, revenue growth is principally driven by system sales which can vary from quarter to quarter due to a number of factors. As a result, Alsius is not currently providing guidance beyond 2007.Alsius’ qualified pipeline of prospects for system sales continues to grow.
